


Exhibit 10.2


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is effective as
of March 30, 2012 (the "Effective Date"), by and between FIDELITY NATIONAL
INFORMATION SERVICES, INC., a Georgia corporation (the "Company"), and Brent B.
Bickett (the "Employee"). In consideration of the mutual covenants and
agreements set forth herein, the parties agree as follows:
1.Purpose and Release. This Agreement amends and restates, in its entirety, the
obligations of the parties under the Amended and Restated Employment Agreement
between the Company and the Employee, dated as of July 2, 2008, as amended as of
October 30, 2009 and January 1, 2012 (the "Prior Agreement"). The purpose of
this Agreement is to recognize the Employee's significant contributions to the
overall financial performance and success of the Company and to provide a
single, integrated document which shall provide the basis for the Employee's
continued employment by the Company. In consideration of the execution of this
Agreement and other rights and benefits provided for herein, the parties each
release all rights and claims that they have, had or may have against the other
arising under such Prior Agreement prior to the date hereof.
2.Employment and Duties. Subject to the terms and conditions of this Agreement,
from the Effective Date through June 30, 2012, the Company employs the Employee
to serve in an executive capacity as Executive Vice President, Corporate
Finance, and from July 1, 2012 though the end of the Term, the Company employs
the Employee to serve in a consulting capacity as non-executive employee. The
Employee accepts such employment and agrees to undertake and discharge the
duties, functions and responsibilities commensurate with the aforesaid positions
and such other duties and responsibilities as may be prescribed from time to
time by the Chief Executive Officer (the "CEO") or the Board of Directors of the
Company (the "Board"). Commencing as of July 1, 2012, the Company is not
obligated to provide an office or workstation to Employee and Employee shall be
permitted to fulfill his duties remotely. The Company acknowledges and agrees
that Employee is now and may continue to serve as an officer of Fidelity
National Financial, Inc.
3.Term. The term of this Agreement shall commence on the Effective Date and
shall continue until the earlier to occur of November 8, 2017 or the date that
Employee has exercised the last of his stock options with the Company, subject
to prior termination as set forth in Section 9 (such term, including any
extensions pursuant to the next sentence, the "Employment Term").
4.Salary. From the Effective Date through June 30, 2012, the Company shall pay
the Employee an annual base salary, before deducting all applicable
withholdings, of no less than $275,000 per year, and from July 1, 2012 through
the end of the Employment Term, the Company shall pay the Employee an annual
base salary, before deducting all applicable withholdings, of no less than
$1,000 per year, payable at the time and in the manner dictated by the Company's
standard payroll policies (the aggregate amount of paid salary in any given year
shall be referred to as the “Annual Base Salary”).
5.Other Compensation and Fringe Benefits. The Employee shall be entitled to the
following during the Employment Term:
(a)
From the Effective Date through June 30, 2012, the standard Company benefits
enjoyed by the Company's other top executives as a group;

(b)
For 2012, an annual incentive bonus opportunity under the Company's annual
incentive plan ("Annual Bonus Plan") with such opportunity to be earned based
upon attainment of performance objectives established by the Committee ("Annual
Bonus"). The Employee's target Annual Bonus under the Annual Bonus Plan shall be
150% for target aggregate performance and 300% for maximum aggregate performance
of the Employee's Annual Base Salary (collectively, the target and maximum are
referred to as the "Annual Bonus Opportunity"). The Annual Bonus shall be paid
no later than the March 15th first following the calendar year to which the
Annual Bonus relates. Unless provided otherwise herein or the Board determines
otherwise, no Annual Bonus shall be paid to the Employee unless the Employee is
employed by the Company, or an affiliate thereof, on the last day of the Annual
Bonus measurement period; and

(c)
Employee shall not be entitled to participate in any future Company equity
grants.

6.Acceleration. As of the Effective Date, the Company agrees to accelerate the
vesting and immediately vest (and cause to become free of any applicable
forfeiture and transfer restrictions) the following unvested shares of Company
restricted stock and Company stock options, which were previously granted to
Employee:
(a)
restricted stock:

(i)
the remaining 29,228 unvested shares from the November 7, 2011 restricted stock
grant (9,742 of which would have vested on February 15, 2013, and 9,743 of which
would have vested on each of November 7, 2013 and November 7, 2014);

(ii)
the 14,816 unvested shares (at maximum) from the July 20, 2010 restricted
performance stock grant (which would have vested on February 21, 2013); and

(iii)
the 14,815 unvested shares from the July 20, 2010 restricted stock grant that
would have vested on July 20, 2013; and





--------------------------------------------------------------------------------




(b)
stock options:

(i)
with respect to the November 7, 2011 stock option grant, the portion of the
option relating to 22,222 shares that would have vested on November 7, 2013, and
the portion of the option relating to 22,223 shares that would have vested on
November 7, 2014; and

(ii)
with respect to the October 29, 2010 stock option grant, the portion of the
option relating to 49,470 shares that would have vested on October 29, 2013.

For the avoidance of doubt, the following unvested shares of Company restricted
stock and Company stock options, which were previously granted to Employee,
shall not accelerate and shall vest in 2012 in accordance with its respective
terms:
restricted stock:
(iii)
the 14,815 unvested shares from the July 20, 2010 restricted stock grant that
are scheduled to vest on July 20, 2012; and

(iv)
the 8,333 unvested shares from the November 5, 2009 restricted stock grant that
are scheduled to vest on November 7, 2012.

(c)
stock options:

(i)
with respect to the November 7, 2011 stock option grant, the portion of the
option relating to 22,222 shares that are scheduled to vest on November 7, 2012;

(ii)
with respect to the October 29, 2010 stock option grant, the portion of the
option relating to 49,469 shares that are scheduled to vest on October 29, 2012;
and

(iii)
with respect to the November 5, 2009 stock option grant, the portion of the
option relating to 52,666 shares that are scheduled to vest on November 5, 2012.

7.Vacation. For and during each calendar year within the Employment Term, the
Employee shall be entitled to reasonable paid vacation periods consistent with
the Employee's position and in accordance with the Company's standard policies,
or as the Board may approve. In addition, the Employee shall be entitled to such
holidays consistent with the Company's standard policies or as the Board or the
Committee may approve.
8.Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
the Employee each month for his reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses to the extent such
reimbursement is permitted under the Company's expense reimbursement policy.
9.Termination of Employment. The Company or the Employee may terminate the
Employee's employment at any time and for any reason in accordance with
Subsection 9(a) below, provided, however, the Company may only terminate
Employee's employment for “Cause” or “Disability”, as such terms are defined
below. The Employment Term shall be deemed to have ended on the last day of the
Employee's employment. The Employment Term shall terminate automatically upon
the Employee's death.
(a)
Notice of Termination. Any purported termination of the Employee's employment
(other than by reason of death) shall be communicated by written Notice of
Termination (as defined herein) from one party to the other in accordance with
the notice provisions contained in this Agreement. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice that indicates the Date
of Termination (as that term is defined in Subsection 9(b)) and, with respect to
a termination due to Disability (as that term is defined in Subsection 9(e)),
Cause (as that term is defined in Subsection 9(d)), or Good Reason (as that term
is defined in Subsection 9(f)), sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from the Company shall specify whether the termination is with or
without Cause or due to the Employee's Disability. A Notice of Termination from
the Employee shall specify whether the termination is with or without Good
Reason.

(b)
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of the Employee's death. Notwithstanding the
foregoing, in no event shall the Date of Termination occur until the Employee
experiences a “separation from service” within the meaning of Code Section 409A
(as defined in Section 28 of the Agreement), and notwithstanding anything
contained herein to the contrary, the date on which such separation from service
takes place shall be the “Date of Termination,” and all references herein to a
“termination of employment” (or words of similar meaning) shall mean a
“separation from service” within the meaning of Code Section 409A.

(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

(d)
Cause. For purposes of this Agreement, a termination for "Cause" means a
termination by the Company based upon the Employee's: (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company





--------------------------------------------------------------------------------




that would otherwise constitute Good Reason); (ii) willful neglect of duties
(other than due to a physical or mental impairment or due to an action or
inaction directed by the Company that would otherwise constitute Good Reason);
(iii) conviction of, or pleading nolo contendere to, criminal or other illegal
activities involving dishonesty; (iv) material breach of this Agreement; or (v)
failure to materially cooperate with or impeding an investigation authorized by
the Board. The Employee's termination for Cause shall be effective when and if a
resolution is duly adopted by an affirmative vote of at least ¾ of the Board
(less the Employee), stating that, in the good faith opinion of the Board, the
Employee is guilty of the conduct described in the Notice of Termination and
such conduct constitutes Cause under this Agreement; provided, however, that the
Employee shall have been given reasonable opportunity (A) to cure any act or
omission that constitutes Cause if capable of cure and (B), together with
counsel, during the thirty (30) day period following the receipt by the Employee
of the Notice of Termination and prior to the adoption of the Board's
resolution, to be heard by the Board.
(e)
Disability. For purposes of this Agreement, a termination based upon
"Disability" means a termination by the Company based upon the Employee's
entitlement to long-term disability benefits under the Company's long-term
disability plan or policy, as the case may be, as in effect on the Date of
Termination; provided, however, that if the Employee is not a participant in the
Company's long-term disability plan or policy on the Date of Termination, he
shall still be considered terminated based upon Disability if he would have been
entitled to benefits under the Company's long-term disability plan or policy had
he been a participant on his Date of Termination.

(f)
Good Reason. For purposes of this Agreement, a termination for "Good Reason"
means a termination by the Employee during the Employment Term based upon the
occurrence (without the Employee's express written consent) of any of the
following:

(i)
a material diminution in the Employee's Annual Base Salary or 2012 Annual Bonus
Opportunity; or

(ii)
a material breach by the Company of any of its obligations under this Agreement.

Notwithstanding the foregoing, the Employee being placed on a paid leave for up
to sixty (60) days pending a determination of whether there is a basis to
terminate the Employee for Cause shall not constitute Good Reason. The
Employee's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee gives Notice of Termination to
the Company specifying the condition or event relied upon for such termination
either: (x) within ninety (90) days of the initial existence of such event; or
(y) in the case of an event predating a Change in Control, within ninety (90)
days of the Change in Control; and (2) the Company fails to cure the condition
or event constituting Good Reason within thirty (30) days following receipt of
the Employee's Notice of Termination.
10.Obligations of the Company Upon Termination.
(a)
Termination by the Company for a Reason Other than Cause, Death or Disability
and Termination by the Employee for Good Reason. If the Employee's employment is
terminated by: (1) the Company for any reason other than Cause, Death or
Disability; or (2) the Employee for Good Reason:

(i)
the Company shall pay the Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; and (B) within a reasonable time
following submission of all applicable documentation, any expense reimbursement
payments owed to the Employee for expenses incurred prior to the Date of
Termination;

(ii)
For any Date of Termination occurring under this Section prior to the payment of
the Annual Bonus for 2012, the Company shall pay the Employee no later than
March 15, 2013, the Annual Bonus for 2012 based upon the actual Annual Bonus
that would have been earned for 2012; andall stock option, restricted stock and
other equity-based incentive awards (collectively, the Equity Awards”) granted
by the Company that were outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable, as the case may be,
unless the equity incentive awards are based upon satisfaction of performance
criteria (not based solely on the passage of time); in which case, they will
only vest pursuant to their express terms, provided, however, that
notwithstanding the foregoing, any such Equity Awards that constitute a
non-qualified deferred compensation arrangement within the meaning of Code
Section 409A shall be paid or settled on the earliest date following the Date of
Termination that does not result in a violation of or penalties under Code
Section 409A.

(b)
Termination by the Company for Cause and by the Employee without Good Reason. If
the Employee's employment is terminated (i) by the Company for Cause or (ii) by
the Employee without Good Reason, the Company's only obligation under this
Agreement shall be payment of any Accrued Obligations.

(c)
Termination due to Death or Disability. If the Employee's employment is
terminated due to death or Disability, the Company shall pay the Employee (or to
the Employee's estate or personal representative in the case of death), within
thirty (30) business days after the Date of Termination: (i) any Accrued
Obligations, plus (ii) if unpaid, a prorated 2012 Annual Bonus based upon the
target Annual Bonus opportunity in the year in which the Date





--------------------------------------------------------------------------------




of Termination occurred multiplied by the percentage of the calendar year
completed before the Date of Termination.
(d)
Six-Month Delay. To the extent the Employee is a "specified employee," as
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance promulgated thereunder and any elections made by the Company in
accordance therewith, notwithstanding the timing of payment provided in any
other Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), after taking
into account all available exemptions, that would otherwise be payable during
the six (6) month period after separation from service, will be made during such
six (6) month period, and any such payment, distribution or benefit will instead
be paid on the first business day after such six (6) month period.

11.Excise Taxes. If any payments or benefits paid or provided or to be paid or
provided to Employee or for Employee's benefit pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, employment with
the Company or its subsidiaries or the termination thereof (a "Payment" and,
collectively, the "Payments") would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Employee may elect for such
Payments to be reduced to one dollar less than the amount that would constitute
a “parachute payment” under Section 280G of the Code (the “Scaled Back Amount”).
Any such election must be in writing and delivered to the Company within thirty
(30) days after the Date of Termination. If Employee does not elect to have
Payments reduced to the Scaled Back Amount, Employee shall be responsible for
payment of any Excise Tax resulting from the Payments and Employee shall not be
entitled to a gross-up payment under this Agreement or any other for such Excise
Tax. If the Payments are to be reduced, they shall be reduced in the following
order of priority: (i) first from cash compensation, (ii) next from equity
compensation, then (iii) pro-rata among all remaining Payments and benefits. To
the extent there is a question as to which Payments within any of the foregoing
categories are to be reduced first, the Payments that will produce the greatest
present value reduction in the Payments with the least reduction in economic
value provided to Employee shall be reduced first.
12.Non-Delegation of the Employee's Rights. The obligations, rights and benefits
of the Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
13.Confidential Information. The Employee acknowledges that he will occupy a
position of trust and confidence and will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of the Company and its
affiliates. The Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. The Employee will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company's or its affiliates' methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will the
Employee advise, discuss with or in any way assist any other person, firm or
entity in obtaining or learning about any of the items described in this Section
13. Accordingly, the Employee agrees that during the Employment Term and at all
times thereafter he will not disclose, or permit or encourage anyone else to
disclose, any such information, nor will he utilize any such information, either
alone or with others, outside the scope of his duties and responsibilities with
the Company and its affiliates.
14.Non-Competition.
(a)
During the Period from the Effective Date through June 30, 2012. The Employee
agrees that, during the period from the Effective Date through June 30, 2012, he
will devote such business time, attention and energies reasonably necessary to
the diligent and faithful performance of the services to the Company and its
affiliates, and he will not engage in any way whatsoever, directly or
indirectly, in any business that is a direct competitor with the Company's or
its affiliates' principal business, nor solicit customers, suppliers or
employees of the Company or affiliates on behalf of, or in any other manner work
for or assist any business which is a direct competitor with the Company's or
its affiliates' principal business. In addition, during the period from the
Effective Date through June 30, 2012, the Employee will undertake no planning
for or organization of any business activity competitive with the work he
performs as an employee of the Company, and the Employee will not combine or
conspire with any other employee of the Company or any other person for the
purpose of organizing any such competitive business activity.

(b)
During the Period after July 1, 2012. The parties acknowledge that the Employee
will acquire substantial knowledge and information concerning the business of
the Company and its affiliates as a result of his employment. The parties
further acknowledge that the scope of business in which the Company and its
affiliates are engaged as of the Effective Date is national and very competitive
and one in which few companies can successfully compete. Competition by the
Employee in that business after the Employment Term would severely injure the
Company and its affiliates. Accordingly, during the period from July 1, 2012
through November 7,





--------------------------------------------------------------------------------




2015, except as otherwise stated herein below, the Employee agrees: (i) not to
become an employee, consultant, advisor, principal, partner or substantial
shareholder of any firm or business that directly competes with the Company or
its affiliates in their principal products and markets; and (ii) on behalf of
any such competitive firm or business, not to solicit any person or business
that was at the time of such termination and remains a customer or prospective
customer, a supplier or prospective supplier, or an employee of the Company or
an affiliate. Notwithstanding any of the foregoing provisions to the contrary,
the Employee shall not be subject to the restrictions set forth in this
Subsection 14(b) if: (A) the Employee's employment is terminated by the Company
without Cause; or (B) the Employee terminates employment for Good Reason.
(c)
Exclusion.    Working, directly or indirectly, for any of the following entities
shall not be considered competitive to the Company or its affiliates for the
purpose of this Section 14: (i) Fidelity National Financial, Inc., its
affiliates or their successors; (ii) Lender Processing Services, Inc., its
affiliates or their successors; or (iii) the Company, its affiliates or their
successors if this Agreement is assumed by a third party as contemplated in
Section 21.

15.Return of Company Documents. Upon termination of the Employment Term, the
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, or any other property of the
Company or its affiliates.
16.Actions. The parties agree and acknowledge that the rights conveyed by this
Agreement are of a unique and special nature and that the Company will not have
an adequate remedy at law in the event of a failure by the Employee to abide by
its terms and conditions, nor will money damages adequately compensate for such
injury. Therefore, it is agreed between and hereby acknowledged by the parties
that, in the event of a breach by the Employee of any of the obligations of this
Agreement, the Company shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel the Employee to
perform as agreed herein. The Employee hereby acknowledges that obligations
under Sections and Subsections 13, 14(b), 15, 16, 17 and 18 shall survive the
termination of employment and be binding by their terms at all times subsequent
to the termination of employment for the periods specified therein. Nothing
herein shall in any way limit or exclude any other right granted by law or
equity to the Company.
17.Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment of any amount or provision of any benefit
under this Agreement (other than due to the Employee's death), the Employee
shall have executed a complete release of the Company and its affiliates and
related parties in such form as is reasonably required by the Company, and any
waiting periods contained in such release shall have expired; provided, however,
that such release relates only to the Employee's employment relationship with
the Company. With respect to any release required to receive payments owed
pursuant to Section 10, the Company must provide the Employee with the form of
release no later than seven (7) days after the Date of Termination and the
release must be signed by the Employee and returned to the Company, unchanged,
effective and irrevocable, no later than sixty (60) days after the Date of
Termination.
18.No Mitigation. The Company agrees that, if the Employee's employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder shall not be reduced by any compensation earned
by the Employee as the result of employment by another employer, by retirement
benefits or otherwise.
19.Entire Agreement and Amendment. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter of this
Agreement, and supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter. This Agreement may be amended
only by a written document signed by both parties to this Agreement.
20.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
21.Successors. This Agreement may not be assigned by the Employee. In addition
to any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of the Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. The Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, "Company" shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this Agreement or otherwise becomes bound by all of its terms and
provisions by operation of law. This Agreement shall be binding upon and inure
to the benefit of the parties and their permitted successors or assigns.
22.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
23.Attorneys' Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other




--------------------------------------------------------------------------------




proceedings against the other party to interpret or enforce any of the terms
hereof, the party prevailing in any such action or other proceeding shall be
promptly paid by the other party its reasonable legal fees, court costs,
litigation expenses, all as determined by the court and not a jury, and such
payment shall be made by the non-prevailing party no later than the end of the
Employee's tax year following the Employee's tax year in which the payment
amount becomes known and payable; provided, however, that on or after a Change
in Control, and following the Employee's termination of employment with the
Company, if any party finds it necessary to employ legal counsel or to bring an
action at law or other proceedings against the other party to interpret or
enforce any of the terms hereof, the Company shall pay (on an ongoing basis) to
the Employee to the fullest extent permitted by law, all legal fees, court costs
and litigation expenses reasonably incurred by the Employee or others on his
behalf (such amounts collectively referred to as the "Reimbursed Amounts");
provided, further, that the Employee shall reimburse the Company for the
Reimbursed Amounts if it is determined that a majority of the Employee's claims
or defenses were frivolous or without merit. Requests for payment of Reimbursed
Amounts, together with all documents required by the Company to substantiate
them, must be submitted to the Company no later than ninety (90) days after the
expense was incurred. The Reimbursed Amounts shall be paid by the Company within
ninety (90) days after receiving the request and all substantiating documents
requested from the Employee.  The payment of Reimbursed Amounts during the
Employee's tax year will not impact the Reimbursed Amounts for any other taxable
year. The rights under this Section 23 shall survive the termination of
employment and this Agreement until the expiration of the applicable statute of
limitations.
24.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of the Employee in this Agreement shall each be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants in this Agreement.
25.Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth below:
To the Company:


Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: Chief Legal Officer


To the Employee:


Brent B. Bickett
c/o Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
        
26.Waiver of Breach. The waiver by any party of any provisions of this Agreement
shall not operate or be construed as a waiver of any prior or subsequent breach
by the other party.
27.Tax Withholding. The Company or an affiliate may deduct from all compensation
and benefits payable under this Agreement any taxes or withholdings the Company
is required to deduct pursuant to state, federal or local laws.
28.Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service ("Code Section 409A"). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
In addition, the direct payment or reimbursement of expenses permitted under
this Agreement or otherwise shall be made no later than the last day of the
Employee's taxable year following the taxable year in which such expense was
incurred.
















--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.


 
 
 
FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
 
By:  
/s/ Michael Gravelle
 
 
 
 
 
 
 Its:
Corporate Executive Vice President, Chief Legal Officer and Corporate Secretary



 
 
 
BRENT B. BICKETT
 
 
 
/s/ Brent B. Bickett





